Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 10/20/2021 has been entered. Claims 1-9 and 11 remain pending in the application. Claims 1-9 and 11 have been amended, claims 10 and 12-13 have been cancelled, and no claims have been added. Additionally, Applicant’s amendments to the specification, drawings, and claims overcome the objections and rejections previously set forth in the Non-Final Office Action mailed 5/20/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 11 depends upon claim 10, which has been cancelled. The dependency of claim 11 on the cancelled claim 10 thus renders claim 11 incomplete and rejected under 35 U.S.C. 112(d). For examination purposes, claim 11 is being interpreted as being dependent on the independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Asano (JP06155588A) in view of Walrand et al. (CN104010749A), hereinafter Walrand.
Regarding claim 1, Asano teaches a method for additively manufacturing at least one three-dimensional object by means of successive layerwise selective irradiation and consolidation of build material layers, whereby each build material layer comprises at least one irradiation area which is to be irradiated and consolidated by means of at least one energy beam ([0022] “the optical modeling method of the present invention scans a light beam on the photocurable resin liquid surface, and sequentially stacks the cured scanning cured layers to obtain a three-dimensional resin model.”), wherein
the successive layerwise selective irradiation and consolidation of respective irradiation areas is performed on basis of at least one irradiation parameter set resulting in a specific amount of energy input into the irradiation area of a respective build material layer, whereby the at least one irradiation parameter set comprises at least one irradiation parameter (Fig. 15; [0054]-[0055] “FIG. 15 is a cross-sectional view showing how the curing depth is controlled based on the weight data…and the curing depth is adjusted by varying the light energy…when the scan-cured layer is formed on the region cured in the previous scan, the curing depth is relatively increased. It is possible to improve the interlayer adhesiveness”), whereby
A first irradiation parameter set and at least one further irradiation parameter set is used, whereby
The first irradiation parameter set ([0042] scan-cured layer 7a, curing depth Da) allows for a first amount of energy input ([0042] “light energy is weakened”) into an irradiation area of a first build material layer which results in a connection of the irradiation area of the first build material layer with selectively irradiated and consolidated areas of a second build material layer directly disposed below the first build material layer (Fig. 2; [0042] “Fig. 2 is a cross-sectional view showing a state in which a scanning cured layer is generated…In this embodiment, the cured/uncured state of the equal high cross section constituting the lower layer is calculated and obtained, and based on this information, if the lower layer is the uncured region 52, the light energy is weakened. The scan-cured layer 7a having a laminated thickness of T is used…when the scanning cured layer 7a is obtained, the curing depth is set to Da”), and 
The at least one further irradiation parameter set ([0042] scan cured layer 7b, curing depth Db) allows for a further amount of energy input ([0042] “irradiated with light energy reaching a plurality of layers”) into an irradiation area of a first build material layer which results in a connection of the irradiation area of the first build material layer with the selectively irradiated and consolidated areas of a second build material layer directly disposed below the first build material layer and at least one further build material layer directly disposed below the second build material layer (Fig. 2; [0042] “when the lower layer is the cured region 51, it is irradiated with light energy reaching a plurality of layers to form the scan-cured layer 7b, so that the interlayer adhesiveness is enhanced…when the scanning cured layer 7b is obtained, the curing depth is set to Db”).

Walrand teaches a method of manufacturing a three-dimensional object by successively consolidating selected areas of a powder layer by layer (see [0015]-[0020]; [0021] “the method of the present invention uses two different energy sources in combination with different operating parameters”) where a first irradiation parameter set ([0017] “b-with a laser beam originating from a first energy source, the outer boundary of the powder layer is melted by moving the laser beam of the first energy source relative to an object along a preset path to selectively melt the layer. The predetermined path follows the contour of the outer boundary corresponding to the contour of the cross section of the object”)  is applied in every build material layer and a further irradiation parameter set ([0018] “c-With the aid of the electron beam originating from the second energy source, the electron beam of the second energy source is moved relative to the object to scan the object along the preset path on the inner part of the center, thereby melting the powder layer A central inner part to selectively melt the layer, the predetermined path corresponding to the central inner part of the cross-section of the object”) is not applied in every build material layer ([0019] “d-Repeat steps a and b N times to form a plurality of stacked layers of molten material that form part of the outer boundary of the object, and then proceed to step c to melt corresponding to N the central inner part of the object of the powder layer”; [0020] “e-repeat steps…a, b, and d until all the layers of the object have been consolidated”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Asano to incorporate the teachings of Walrand to include that the method comprises applying the first irradiation parameter set in every build material layer, and not applying the further irradiation parameter set in every build material layer. Doing so would enable the 
Regarding claim 2, the combination of Asano and Walrand teaches all of the elements of the current invention as described above. Asano further teaches dividing at least one irradiation area of at least one build material layer into at least one first sub-area ([0042] uncured region 52) and at least one further sub-area ([0042] cured region 51) on basis of at least one division criterion ([0042] cured/uncured state of the lower layer), whereby the at least one first sub-area is irradiated with the first irradiation parameter set, and the at least one further sub-area is irradiated with the further irradiation parameter set, or vice versa ([0042] “if the lower layer is the uncured region 52, the light energy is weakened. The scan-cured layer 7a having a laminated thickness of T is used, while when the lower layer is the cured region 51, it is irradiated with light energy reaching a plurality of layers to form the scan-cured layer 7b, so that the interlayer adhesiveness is enhanced. That is, when the scanning cured layer 7a is obtained, the curing depth is set to Da, whereas when the scanning cured layer 7b is obtained, the curing depth is set to Db.”).
Regarding claim 3, the combination of Asano and Walrand teaches all of the elements of the current invention as described above. Asano further teaches the division criterion refers to a structural property of the three-dimensional object which is to be additively manufactured in the respective sub-area of the respective build material layer ([0042] cured/uncured state of the lower layer).
Regarding claim 4, the combination of Asano and Walrand teaches all of the elements of the current invention as described above. Asano further teaches the structural property ([0042] cured/uncured state of the lower layer) is or indicates a mechanical stability ([0042] interlayer adhesiveness) of the three-dimensional object in the respective sub-area of the respective build material layer ([0042] “The scan-cured layer 7a having a laminated thickness of T is used, while when the lower layer is the cured region 51, it is irradiated with light energy reaching a plurality of layers to form the scan-cured layer 7b, so that the interlayer adhesiveness is enhanced”).
Regarding claim 5, the combination of Asano and Walrand teaches all of the elements of the current invention as described above. Asano further teaches the division criterion refers to a geometric property of the three-dimensional object which is to be additively manufactured in the respective sub-area of the respective build material layer (Fig. 4; see span data calculation in [0044]-[0054] “In distinguishing the two regions 7a and 7b shown in Fig. 4, the present invention introduces the concept of “span”. The term “span” as used in the present invention means the intersection of a polygon and a scanning line of a light ray in a uniform cross section, and irradiates this span region with a light beam. Therefore, the problem of two-dimensional region extraction as shown in Fig. 4 results in a one-dimensional problem of comparing the spans on the corresponding scan lines in the upper and lower layers.”).
Regarding claim 6, the combination of Asano and Walrand teaches all of the elements of the current invention as described above. Asano further teaches the geometric property is or indicates an overhanging portion of the three dimensional object in the respective sub-area of the respective build material layer (see modified Figs. 21A-B, 22; [0042]; if the lower layer is an uncured region 52, the span calculation described in [0044]-[0054] would indicate that it is an overhanging portion of the three-dimensional object).

    PNG
    media_image1.png
    326
    667
    media_image1.png
    Greyscale

Figure 1: Modified Asano Figs. 21A, 22 indicating correlation between overhang and uncured region 52

Regarding claim 7, the combination of Asano and Walrand teaches all of the elements of the current invention as described above. Asano further teaches the geometric property is or indicates a dimension of the three-dimensional object, particularly a length and/or width of the three-dimensional object, in the respective sub-area of the respective build material layer above or below a pre-definable threshold value (see modified Fig. 21A-B, 22; [0042]; if the lower layer is an uncured region 52, the span calculation described in [0044]-[0054] would indicate that it is beginning to form an overhanging portion of the three-dimensional object. As long as the scanning calculation is determining the region is uncured, the light energy will remain constant across the length or width of the object being manufactured).
Regarding claim 8, the combination of Asano and Walrand teaches all of the elements of the current invention as described above. Asano further teaches the geometric property is or indicates a freely exposed outer contour section of the three dimensional object in the respective sub-area of the respective build material layer or indicates a core-portion of the three-dimensional object in the respective sub-area of the respective build material layer (see modified Fig. 21A-B, 22; [0042]; if the lower layer is an uncured region 52, the span calculation described in [0044]-[0054] would indicate that 
Regarding claim 9, the combination of Asano and Walrand teaches all of the elements of the current invention as described above. Asano further teaches the further irradiation parameter set comprises at least one irradiation parameter resulting in a higher energy input, particularly a depth of penetration of the energy input, into the irradiation area of a respective build material layer compared with the first irradiation parameter set, or vice versa (Fig. 2, 15; [0042] “if the lower layer is the uncured region 52, the light energy is weakened…while when the lower layer is the cured region 51, it is irradiated with light energy reaching a plurality of layers”).
Regarding claim 11, the combination of Asano and Walrand teaches all of the elements of the current invention as described above. Asano does not teach that the at least one further irradiation parameter set is only applied in every other build material layer.
Walrand further teaches that further irradiation parameter set ([0018] step “c”) can be applied only in every other build material layer ([0019] “d-Repeat steps a and b N times to form a plurality of stacked layers of molten material that form part of the outer boundary of the object, and then proceed to step c to melt corresponding to N the central inner part of the object of the powder layer”; [0020] “e-repeat steps…a, b, and d until all the layers of the object have been consolidated” setting N=2 in step “d” would result in step “c” being applied every other build layer).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Asano to further incorporate the teachings of Walrand to include that the at least one further irradiation parameter set is only applied in every other build .
Response to Arguments
Applicant’s arguments filed 10/20/2021 with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes Applicant generically argued against the prior art, but this was not specific to the rejection as currently made. As such, while considered, arguments do not overcome or fully apply to the rejection as made and are thus moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763